DETAILED ACTION
This office action is responsive to communication filed on September 18, 2022.  Claims 1-20 are pending in the application and have been examined by the Examiner.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 17, 2022 has been entered.
Response to Arguments
Applicant's arguments filed August 17, 2022 with respect to the rejection of claim 17 have been fully considered but they are not persuasive.  
Applicant argues that claim 17 is amended based upon the proposed claim amendments presented during the interview of August 22, 2022 and is therefore believed to overcome the rejection.
The Examiner respectfully disagrees.  No amendments to claim 17 were proposed during the interview of August 22, 2022.  Additionally, amended claim 17 is significantly different in scope than the discussed claim 1.  The previously applied prior art reads upon the limitations of newly amended claim 17 in the manner discussed in the prior art rejection of claim 17 found herein.
Therefore, the rejection of claim 17 is maintained by the Examiner.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Candelore (US 2010/0192178) in view of Ko (US 2011/0126231).

	Consider claim 17, Candelore teaches:
	A system (figure 5), comprising: 
	a processor (TV control processor, 150, paragraphs 0049 and 0109); and 
	memory comprising processor-executable instructions (i.e. comprising a program, paragraphs 0049 and 0109) that when executed by the processor (150) cause implementation of an image capture component (digital TV, 102) configured to: 
	identify an application interface (i.e. an EPG, step 28, figure 1, paragraph 0039); 
	evaluate the application interface to determine whether display context of the application interface is fixed or variable based upon one or more of text recognition analysis of the application interface, image recognition analysis of the application interface or code recognition analysis of the application interface (OCR (i.e. text recognition analysis) is performed on the EPG in step 36 of figure 1.  In step 40, it is determined whether display context of the EPG is newly displayed (i.e. is variable) or not (i.e. is fixed) based on the OCR performed in step 36.  See paragraph 0039.); 
	responsive to determining that the display context of the application interface is variable (“yes”, step 40), define dynamic display context for the display context of the application interface (e.g. by storing new metadata corresponding to the current video frame of the application interface in step 48, paragraphs 0039 and 0040); 
	display a user interface to a user (e.g. as shown in figures 2 and 3, paragraphs 0039 and 0042); and 
	overlay the dynamic display context over at least some of the user interface (For instance, the display context is overlaid in the EPG of figure 2 or the EPG of figure 3, or in an alternate UI for the display, paragraphs 0039, 0040, 0045, 0046, 0049 and 0052.),
	at least one of the defining the dynamic display context comprising at least one of defining an area corresponding to first context in the application interface (As detailed in paragraph 0044, “System data and time can be obtained from region 66 using similar OCR technology.”  Region 66 (figure 2) is a defined area and system data and/or time correspond to first context in the application interface.).
	However, Candelore does not explicitly teach that the application interface is of a mobile device and displayed via the mobile device.
	Ko similarly teaches displaying an EPG via a television (AV device, 200, figures 3-5, paragraphs 0049, 0050, 0067, 0072, 0080, 0081 and 0086).
	However, Ko additionally teaches that the application interface is of a mobile device and displayed via the mobile device (As detailed in paragraph 0075, “The mobile device 100 receives UI information displaying all of the setup items to control the AV device 200 from the AV device 200, generates a GUI 320 corresponding to the UI information, and displays the GUI 320, which is the same as the UI menu 310 displayed by the AV device 200, on the display 120 of the mobile device 100.”  As shown in figures 3-5, the mobile device (100) displays the same EPG displayed by the AV device (200).  The EPG UI information is received by the mobile device (100) from the AV device (200), as detailed in paragraphs 0038, 0040, 0041, 0044, 0052, 0053 and 0064.).
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the application interface taught by Candelore be an application interface of a mobile device and displayed by the mobile device as taught by Ko for the benefit of enabling the changing of a setup of the AV device by the mobile device regardless of time and place (Ko, paragraphs 0008, 0048, 0077 and 0088).

	Consider claim 18, and as applied to claim 17 above, Candelore further teaches the image capture component configured to: generating an image based upon the user interface (e.g. the user interface image shown in figures 2 and 3); populate the image into the application interface (see figures 2 and 3); responsive to detecting a change from the dynamic display context to a second display context (e.g. in step 52 of figure 1), query an image repository (e.g. of an accessing device) to identify a second image having a digital identifier corresponding to the second display context (i.e. a second video frame containing EPG); and populate the second image into the application interface (i.e. by displaying the EPG frame).  See paragraphs 0039 and 0040.

Double Patenting
In view of the amendment filed August 17, 2022, no claims are rejected under double patenting at this time.
Allowable Subject Matter
Claims 1-16, 19 and 20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:   

	Consider claim 1, the prior art of record does not teach nor reasonably suggest a method comprising the combination of: identifying an application interface of a mobile device; evaluating the application interface of the mobile device to determine whether display context of the application interface of the mobile device is fixed or variable based upon whether the display context is associated with one or more changes to at least one of shape, position or color of one or more objects in the application interface of the mobile device, wherein the evaluating is based upon one or more of text recognition analysis of the application interface of the mobile device, image recognition analysis of the application interface of the mobile device or code recognition analysis of the application interface of the mobile device; responsive to determining that the display context of the application interface of the mobile device is variable based upon the display context being associated with one or more changes to at least one of shape, position or color of the one or more objects in the application interface of the mobile device, defining dynamic display context for the display context of the application interface of the mobile device; responsive to determining that the display context of the application interface of the mobile device is fixed based upon the display context not being associated with one or more changes to at least one of shape, position or color of the one or more objects in the application interface of the mobile device, defining fixed display context for the display context of the application interface of the mobile device; displaying, via the mobile device, a user interface; and overlaying the dynamic display context or the fixed display context over at least some of the user interface displayed via the mobile device, as recited in claim 1.

	Claims 2-16 are allowed as depending from an allowed claim 1.

	Consider claim 19, the prior art of record does not teach nor reasonably suggest a non-transitory computer readable medium comprising instructions which when executed perform a method comprising the combination of: identifying an application interface of a mobile device; evaluating the application interface of the mobile device to determine whether display context of the application interface of the mobile device is fixed or variable based upon whether the display context is associated with one or more changes to at least one of shape, position or color of one or more objects in the application interface of the mobile device, wherein the evaluating is based upon one or more of text recognition analysis of the application interface of the mobile device, image recognition analysis of the application interface of the mobile device or code recognition analysis of the application interface of the mobile device; responsive to determining that the display context of the application interface of the mobile device is fixed based upon the display context not being associated with one or more changes to at least one of shape, position or color of the one or more objects in the application interface of the mobile device, defining fixed display context for the display context of the application interface of the mobile device; displaying, via the mobile device, a user interface; and overlaying the fixed display context over at least some of the user interface displayed via the mobile device, as recited in claim 19.

	Claims 20 is allowed as depending from an allowed claim 19.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Jiang et al. (US 2014/0267325) teaches a method of evaluating a user interface of a display of a mobile device (see Abstract, figure 6).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERT H CUTLER whose telephone number is (571)270-1460. The examiner can normally be reached approximately Mon - Fri 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on (571)272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALBERT H CUTLER/Primary Examiner, Art Unit 2696